                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

  TRAVIS WILLIAMS and AMANDA
  WILLIAMS, husband and wife,                    Case No. 4:12-cv-00561-DCN

         Plaintiffs,                             MEMORANDUM DECISION AND
                                                 ORDER
         v.

  MADISON COUNTY, IDAHO and the
  MADISON COUNTY SHERIFF’S
  DEPARTMENT, a political subdivision
  of Madison County, Idaho,

         Defendants.


                                  I. INTRODUCTION

      Pending before the Court is Plaintiff Travis Williams’ Motion in Limine (Dkt.

186) and Defendants Madison County and Madison County Sheriff’s Department’s

(collectively “Madison County”) Motion in Limine (Dkt. 187).

      Having reviewed the record and briefs, the Court finds that the facts and legal

arguments are adequately presented. Accordingly, in the interest of avoiding further

delay, and because the Court finds that the decisional process would not be significantly

aided by oral argument, the Court will decide the Motions without oral argument. Dist.

Idaho Loc. Civ. R. 7.1(d)(2)(ii). For the reasons outlined below, the Court will GRANT

in PART and DENY in PART each Motion.

                                  II. BACKGROUND

      The facts of this case are well known to both parties and the Court will only



MEMORANDUM DECISION AND ORDER - 1
include a brief recitation here for context.

       Williams was previously employed by Madison County. Madison County

terminated Williams’ employment on July 27, 2012. At the time of Williams’

termination, Madison County operated under the 2006 Madison County Personnel Policy

(“MCPP”). On November 9, 2012, Williams filed the instant lawsuit alleging numerous

causes of action. After the issues were tried by a jury, the Court entered Judgment on

December 4, 2015, requiring Defendants to pay $445,819.46 in damages, costs, and

attorney fees. Dkt. 120.

       Defendants appealed to the Ninth Circuit Court of Appeals and on July 10, 2018,

the Ninth Circuit entered its Memorandum Decision vacating and remanding the

judgment on Williams’ procedural due process claim and award of attorney fees, and

reversing entirely the judgment in favor of Williams’ wife’s loss of consortium claim and

Williams’ negligent infliction of emotional distress claim. Dkt. 168.

       As part of the original trial in this matter, this Court instructed the jury that Mr.

Williams had a property right in his employment as a matter of law. On appeal, the Ninth

Circuit found that the Court had given this instruction in error. The Ninth Circuit noted

that “there is an issue of fact as to whether Plaintiff had a property right in his continued

employment, given the many provisions in the personnel manual, including those

disclaiming contractual obligations and reserving management rights, and in light of

Mitchell v. Zilog, Inc., 874 P.2d 520 (Idaho 1994).” Williams v. Madison Cty., Idaho, 741

F. App’x 372, 374 (9th Cir. 2018). Based on the Ninth Circuit’s decision, the Court

entered an order limiting the retrial of this matter to the single issue of “whether


MEMORANDUM DECISION AND ORDER - 2
[Plaintiff] had a property right in his continued employment with Madison County.” Dkt.

177, at 2.

       In anticipation of the upcoming trial, and pursuant to the Court’s trial order (Dkt.

179), both parties filed motions in limine seeking to preclude certain evidence and

testimony at trial. While the motions overlap to some degree, for organizational purposes,

the Court will address each motion—and each sub-part—in turn as filed by the parties.

                                III. LEGAL STANDARD

       “Motions in limine are well-established devices that streamline trials and settle

evidentiary disputes in advance, so that trials are not interrupted mid-course for the

consideration of lengthy and complex evidentiary issues.” Miller v. Lemhi Cty., No. 4:15-

CV-00156-DCN, 2018 WL 1144970, at *1 (D. Idaho Mar. 2, 2018) (citing United States

v. Tokash, 282 F.3d 962, 968 (7th Cir. 2002)). “The term ‘in limine’ means ‘at the

outset.’ A motion in limine is a procedural mechanism to limit in advance testimony or

evidence in a particular area.” United States v. Heller, 551 F.3d 1108, 1111 (9th Cir.

2009) (quoting Black’s Law Dictionary 803 (8th ed. 2004)).

       Because “[a]n in limine order precluding the admission of evidence or testimony is

an evidentiary ruling,” United States v. Komisaruk, 885 F.2d 490, 493 (9th Cir. 1989)

(citation omitted), “a district court has discretion in ruling on a motion in limine,” United

States v. Ravel, 930 F.2d 721, 726 (9th Cir. 1991). Further, in limine rulings are

preliminary and, therefore, “are not binding on the trial judge [who] may always change

his mind during the course of a trial.” Ohler v. United States, 529 U.S. 753, 758 n.3

(2000).


MEMORANDUM DECISION AND ORDER - 3
                                            IV. ANALYSIS

    A. Plaintiff’s Motion in Limine1

        In his Motion in Limine, Williams moves to be allowed to introduce evidence with

regards to Madison County’s decision to alter the status of its employees from “for-

cause” to “at-will.” He also moves to exclude evidence of Madison County’s November

10, 2010 disciplinary action against him and to prohibit Madison County from

referencing the idea that a contract is required for an employee to have a protected

property interest in employment. The Court will examine each issue in turn.

              1.     Evidence related to Madison County’s decision to alter the status of its
                     employees from “for-cause” to “at-will”

        GRANTED (with withheld ruling on some issues).

        Williams first requests a court order that allows him to introduce evidence that

Madison County changed the status of its employees from “for-cause” to “at-will” after

he was terminated. Williams contends that this information is relevant and helpful in

understanding the parameters of his employment relationship with Madison County.

Madison County filed a similar motion asking that this same information be excluded

entirely. In its view, the information is irrelevant, constitutes inadmissible hearsay, and is

evidence of subsequent remedial measures. As this cross-motion is arguably the most

crucial motion at this juncture, it will be addressed in greater detail than the others.




1
 For brevity, and due to time constraints, the Court will not reiterate each sides’ arguments at length as to
each individual motion in limine. Additionally, the Court’s rulings on these motions are interlocutory.
Depending on how certain evidence is presented at trial—particularly if the “door is opened” for any
particular topic—the Court may reconsider its decision.


MEMORANDUM DECISION AND ORDER - 4
       As a factual matter, Madison County reviewed and subsequently revised the 2006

MCPP in 2014 and 2015 to clarify that each employee’s status was “at-will” as opposed

to “for-cause.” During this time, there were numerous commissioner meetings. At those

meetings (and elsewhere) Troy Evans, deputy civil attorney for Madison County,

explained the differences between “for-cause” and “at-will” employment, discussed the

advantages and disadvantages of both structures, and opined generally on the MCPP.

       Many of the 2014 and 2015 commissioner meetings were audio and video

recorded. In the recordings, some Madison County Commissioners, as well as other

individuals, expressed thoughts on “at-will” and “for-cause” employment, as well as their

understanding of what the MCPP required. Additionally, some individuals used phrases

such as “new policy” and “changed policy” in the recordings. Williams wishes to

introduce this evidence to demonstrate that during the time of his employment with

Madison County, he could only be terminated “for-cause.”

       Madison County denies that there was any “change” to its policy, but rather argues

there was only a clarification and that the County Commissioners are free to adopt,

modify, interpret, or revise its own policies at any time simply as part of its continuing

duties. As for the specific information, testimony, and exhibits Williams will likely seek

to introduce on this subject, Madison County objects for three reasons, each of which will

be addressed below.




MEMORANDUM DECISION AND ORDER - 5
                    a. Relevance

        First, citing to Federal Rule of Evidence 401,2 Madison County asserts that the

documents, video, and testimony offered by Williams are irrelevant. The Court disagrees.

        Williams contends that in order to evaluate whether a person has a protected

property right in their employment “all the circumstances surrounding the relationship”

must be considered. See Mitchell v. Zilog, Inc., 874 P.2d 520, 523 (1994). Madison

County agrees, but asserts that the scope of these events (which took place approximately

two to three years after Madison County terminated Williams) are niether relevant nor

related to his actual termination. In its estimation, “the only relevant evidence to consider

on this issue is the actual language of the policy that was in effect at the time of

[Williams’] termination of employment, which was the 2006 MCPP.” Dkt. 187, at 6. This

argument, however, is undercut by Madison County’s own admission that the changes

were implemented directly as a result of three employment lawsuits—including this one.

Clearly, the subsequent changes are related and relevant to Williams—even if separated

in time. To be sure, it is undisputed that the 2006 MCPP was the governing document at

the time of Williams’ termination, but a finder of fact is entitled to consider other

evidence (within reason) in an effort to understand that particular policy.




2
 “Evidence is relevant if: (a) it has any tendency to make a fact more or less probable than it would be
without the evidence; and (b) the fact is of consequence in determining the action.” Fed. R. Evid. 401



MEMORANDUM DECISION AND ORDER - 6
        As a side argument, Madison County asserts that Troy Evans “is not an elected

official . . . not a representative of Madison County . . . does not have the authority to

bind Madison County . . . does not have the authority to interpret the language of the

MCPP . . . [and] as such, Mr. Evans opinions or statements are not relevant to any issue

for the jury.” Dkt. 187, at 6. The Court finds this position questionable.

        While it may be true that “the county commissioners and elected officials are the

only Madison County agents with authority to adopt policy, interpret policy, and bind the

county,” that does not mean that Evans testimony is irrelevant or inadmissible.3 Evans

was an attorney working for Madison County. It is his job to give legal advice to the

individuals that adopt, interpret, and bind the county. Evans was the one who lead the

discussions regarding the “change,” answered questions, and gave recommendations.

        Madison County is free to cross examine Evans and/or argue that Evans’

statements were his opinion and non-binding, but the fact remains that Evans’ testimony

is relevant.4 Moreover, Evans’ testimony could also be important for impeachment




3
  The question of whether Evans is an agent of Madison County is not squarely before the Court at this
time. Madison County states in passing that he is not an agent; Williams devotes a few lines arguing that
he is. Whether Evans is an agent may become relevant in and of itself, but will also affect whether he is a
“party opponent.” The Court suggests the parties prepare 5-page briefs with relevant legal authority and
explanation (often referred to as “pocket briefs”) on this topic that can be submitted at trial should it
become necessary.
4
  Madison County is also within its rights to argue more broadly that the “changes” were not true changes
in policy, but clarifications implemented to avoid confusion. Additionally, Madison County can obviously
object on any reasonable basis to specifics within Evans’ testimony, but the Court will not wholesale
preclude Evans’ testimony on these topics at this time.



MEMORANDUM DECISION AND ORDER - 7
purposes. Accordingly, the Court finds the 2014-2015 revisions (and Evans’ testimony)

are relevant to the current action.

                  b. Hearsay

       Next, Madison County asserts that the testimony proffered is inadmissible as it

constitutes hearsay. Williams submits that he will be able to lay the appropriate

foundation and defeat any hearsay objection. The Court cannot rule on this issue at this

time as it does not know the specific questions, answers, or objections that will be raised

during trial. Both sides should be prepared to argue these issues at trial outside the

presence of the jury.

                  c. Subsequent Remedial Measures

       Finally, Madison County argues that the 2014-2015 revisions to the MCPP are

subsequent remedial measures and that the Court should exclude them accordingly.

Federal Rule of Evidence 407 outlines that:

       When measures are taken that would have made an earlier injury or harm less
       likely to occur, evidence of the subsequent measures is not admissible to
       prove:

              • negligence;
              • culpable conduct;
              • a defect in a product or its design; or
              • a need for a warning or instruction.

       But the court may admit this evidence for another purpose, such as
       impeachment or – if disputed – proving ownership, control, or the feasibility
       of precautionary measures.




MEMORANDUM DECISION AND ORDER - 8
“Rule 407 is based on the policy of encouraging potential defendants to remedy

hazardous conditions without fear that their actions will be used as evidence against

them.” Pau v. Yosemite Park & Curry Co., 928 F.2d 880, 888 (9th Cir. 1991).

       Madison County asserts that it made the changes in the MCPP policy in response

to this—and other pending—lawsuits, and that had the policy been in effect previously, it

would have made the injury less likely, i.e., it contends that this is a textbook example of

a subsequent remedial measure. The Court is not convinced.

       The Court acknowledges the change may have resulted in less employment

lawsuits for Madison County—although the Court does not know that for a fact—but

more importantly, the “change” was not necessary to make that happen. Said differently,

this is not the typical situation, such as in a product-liability case, where something is

“broken” and needs to be fixed. A “for-cause” employment policy is completely legal,

acceptable, and enforceable. In the end, while Madison County choose to go with an “at-

will” policy as opposed to a “for-cause” policy it did not have to do so. The one was not

remedial of the other. Each system has advantages and drawbacks, but are nothing more

than different approaches.

       Madison County’s argument is further undercut by statements made by its own

people and its later arguments in opposition to William’s other requests in his Motion in

Limine.

       First, as the Court has already mentioned, certain county commissioners—as well

as Sheriff Klingler—are on record as having made statements about the “changes” to the

policy, including their personal understanding of what was, or was not, required when


MEMORANDUM DECISION AND ORDER - 9
terminating an employee—most notably that “cause” was required. All of that testimony

must be presented to a jury for a sound determination.

        Second, as will be discussed in the following section, Madison County wants to

introduce evidence that Sheriff Klingler informed Williams that he was (or was being

changed to) an at-will employee. Whatever the interpretation of those events, they are

surely relevant to the overall picture. It is difficult to say that this continuing, changing,

revising, or clarifying time in Madison County’s MCPP history should include certain

instance of Sheriff Klinger’s actions, but exclude others. After a thorough review of the

information now before the Court, it is apparent that all of these events, some even years

later, are relevant to the question this jury must address.5

        Finally, even assuming arguendo that the Court viewed this testimony and

evidence as a subsequent remedial measure (which is does not), under Rule 407 the

evidence could still be admissible as impeachment evidence—which likely will play a

large role in this case.

        While this testimony and evidence may arguably be damaging to Madison

County’s position, that does not make it inadmissible or prejudicial. Under Federal Rule

of Evidence 403, the Court must weigh the competing interest of (1) the probative value

of any evidence against(2) the prejudice, confusion, delay, or other dangers that may




5
  Additionally, the Court is not trying to split a hair too finely, but Williams is not trying to prove culpable
conduct per se, but to interpret the prior policy by showing what a subsequent policy entailed. The Court
is cognizant of the fact that a jury may take this interpretation too far (moving towards liability and the
assumption Rule 407 seeks to protect) but Madison County will have a full and fair opportunity to present
its case and rebut any presumption that may arise.


MEMORANDUM DECISION AND ORDER - 10
result if it is introduced. “Applying Rule 403 to determine if evidence is prejudicial . . .

requires a fact-intensive, context-specific inquiry.” Sprint/United Management Co. v.

Mendelsohn, 552 U.S. 379, 386 (2008). A court has broad discretion in this inquiry. See

Ruvalcaba v. City of Los Angeles, 64 F.3d 1323, 1328 (9th Cir. 1995). Here, the Court

finds that information surrounding the changes Madison County made to its personnel

policy in 2014-2015 are relevant, not unduly prejudicial, and were not a subsequent

remedial measure. The Court reserves ruling on specific hearsay, foundation, and other

applicable objections until trial.

       Additionally, Madison County devotes a few lines at the end of its brief to arguing

that many of the exhibits relative to this topic were not previously disclosed. As the Court

did not allow replies to the instant briefs, Williams has not had an opportunity to respond

to this specific allegation. Accordingly, the Court is not prepared to rule on this motion at

this time. At trial, with more information and explanation, it will do so. That said, it goes

without saying that information not properly disclosed is inadmissible at trial—absent

substantial justification. See Fed. R. Civ. P. 37(c)(1).

            2.    Exclusion of the November 10, 2010 disciplinary action

       DENIED.

       Williams also asks the Court to preclude Madison County’s use of the November

10, 2010 Disciplinary Action changing plaintiff’s employment status to at-will.

       In September 2010, Williams was given notice that Madison County intended to

terminate his employment. As required, Madison County gave Williams a hearing.




MEMORANDUM DECISION AND ORDER - 11
Subsequent to the hearing, Sheriff Klingler demoted Williams on November 10, 2010,

with a reduction in pay and informed him that he was an at-will employee.6

        As discussed above, these events are part of “all the circumstances” the jury must

take into consideration when determining whether Williams had a property right in his

employment. Like the facts previously discussed, this testimony and information may, or

may not, help the jury decide how Madison County understood the 2006 MCPP and how

it applied when the county terminated an employee.

        Furthermore, contrary to Williams’ assertions otherwise, the previous jury did not

already determine this issue. Williams claims that because the prior jury determined 1)

Madison County failed to provide him an unbiased, impartial decision maker and 2)

Madison County failed to prove that if Williams had been given an unbiased, impartial

decision maker, the same decision would have been made, it naturally follows that the

disciplinary action was unsupported. This is not exactly accurate.

        The previous jury’s determination in the affirmative—that Williams was denied an

unbiased, impartial decision maker and that the result would not have been the same if he

had been provided an unbiased, impartial decision maker—goes to the decision maker at

his due process hearings but not necessarily to other actions taking by Madison County.

Williams argues that because the jury found that the exact disciplinary action taken



6
 This is another major factual dispute between the parties. Madison County argues that in doing so,
Sheriff Klingler was notifying, or reminding, Williams that he was an at-will employee—just like the
policy says. Williams, on the other hand, claims that Sheriff Klingler’s actions were an effort to “change”
his employment from for-cause to at-will which would contradict Madison County’s stance that Williams
was an at-will employee to begin with.



MEMORANDUM DECISION AND ORDER - 12
against him would not have been taken if he had an impartial decision maker, this means

no cause existed to support any disciplinary action at all. While such an explanation and

outcome is definitely plausible, it is not a foregone conclusion. The previous jury never

made any explicit factual findings concerning Williams’ employment status—they were

in fact improperly instructed in that regard; hence the current retrial. Accordingly, it is

improper to infer any meaning from the prior verdict on the issue of William’s

employment status and whether Klingler’s actions—or anyone’s actions—on November

10, 2010, correlate to the jury’s finding regarding the decision-maker.

       Yes, the same person the jury found to be a biased decision maker was the

messenger of the November 10, 2010 disciplinary action, but that does not mean that the

disciplinary action was unwarranted in and of itself. Madison County had an independent

right to discipline its employees—per the 2006 MCPP.

       Madison County can proffer this evidence in support of its case and Williams will

have the opportunity to cross-examine and argue his position. However, the Court will

not exclude evidence regarding the November 10, 2010 disciplinary action based on its

related—but not clearly anticipated—relationship to the prior jury’s findings.

            3.    Requirement of a contract for employment

       GRANTED in PART; DENIED in PART.

       Finally, Williams asks the Court to prohibit Madison County from referencing the

idea that a contract is required for an employee to have a protected property interest in

employment.




MEMORANDUM DECISION AND ORDER - 13
       As a threshold matter, this particular topic is extremely legal in nature. The Court,

as opposed to a jury, is likely better suited to deal with this particular issue. As the Ninth

Circuit noted at oral argument in this case, “the district court [of Idaho] seems to be all

over the place” when it comes to personnel policies and whether they create a protected

property right in continued employment. That said, a motion in limine with limited

briefing is not the place for the Court to take a stand on such an important issue. Some

modicum of understanding, however, is necessary, in order for this case to move forward

during trial.

       Williams does not dispute that a contract is required, however, he disputes that it

must be in writing. Madison County does not dispute that the contract or agreement need

not be in writing, but contends that it may be “express or implied.” Surprisingly then, the

parties are somewhat in agreement. In fact, each cites the same caselaw in support of its

respective position.

       In Mitchell v. Zilog, the Idaho Supreme Court held that “unless an employee is

hired pursuant to a contract which specifies the duration of the employment or limits the

reasons for which an employee may be discharged, the employment is at the will of either

party.” 874 P.2d 520, 523 (Idaho 1994). This presumption, however, can be rebutted

“when the parties intend that an employee handbook or manual will constitute an element

of an employment contract.” Id. at 23–24. The Idaho Supreme Court went on to explain

that “[a] limitation on the at-will relationship may be express or implied. A limitation will

be implied when, from all the circumstances surrounding the relationship, a reasonable

person could concluded that both parties intended that either party’s right to terminate the


MEMORANDUM DECISION AND ORDER - 14
relationship was limited by the implied in fact agreement.” Id. Furthermore, there is a

question of “whether [the parties] specifically negate any intention of contract formation,

and if not, is there a question of fact as to whether they were intended by the parties to

express a term of the employment contract.” Id; see also, Bollinger v. Fall River Rural

Electric Cooperative, 272 P.3d 1263, 1269 (Idaho 2012) (“In the absence of an express

contract, a limitation to the at-will employment presumption may be implied where the

circumstances surrounding the employment relationship could cause a reasonable person

to conclude that the parties intended a limitation on discharge. Statements made and

policies promulgated by the employer, whether in an employment manual or otherwise,

may give rise to such an implied-in-fact agreement. However, such statements must be

more than vague statements of opinion or predictions, and policies must manifest an

intent that they become part of the employment agreement.”).

       The Court has reviewed all the cases provided by each side and agrees that the

current status of the law in Idaho is that while there need not be a written or formal

contract, there must be a contract nonetheless. An implied agreement will suffice, and

whether there is an actual or implied agreement is influenced by many things and is

typically very case (and fact) specific.

       Accordingly, the Court will allow both sides to argue their respective positions

and put forth whatever evidence they deem necessary. That said, the Court will not

instruct the jury that a formal contract is needed—as such is not consistent with the law.

The Court will not, on the other hand, state that no contract at all is necessary—as that is

also inconsistent with the law. The Court will instruct the jury that a contract is necessary


MEMORANDUM DECISION AND ORDER - 15
in these situations, but that it can be express or implied, and is based upon the intent of

the parties and the surrounding circumstances.

        Relatedly, Madison County has listed two proposed exhibits the Court must

address. The first appears to be a Softball Coach Contract from Idaho State University;

the second, a State of Idaho Renewable Teacher’s Contract. Madison County claims that

these exhibits are self-authenticating and that it will present them solely for illustrative

purposes and to elicit testimony from Williams relevant to employment contracts

generally. Williams claims that these exhibits have “nothing to do with any of the issues

in this case” and should be precluded. The Court agrees.

        Neither of the parties in this case were parties to either of the specific contracts

Madison County wishes to introduce, nor would they ever be.7 Furthermore, while

Madison County wants to use these for illustrative purposes, they could accomplish the

same thing they desire (by asking rhetorical questions about what a contract may or may

not look like, language it might include, etc.) without confusing the jury by showing them

contracts from two completely separate—and unrelated—entities that likely have

differing policies, procedures, and employment situations than are at issue here. In short,

the relevance and/or purpose of these exhibits is minimal at best and the Court will not

allow these two exhibits at trial.




7
  In other words, even if not related to Williams or another police officer with Madison County Sheriff’s
Office, if the contract was as least related to Madison County in some sense, the Court might see potential
relevance, but as it is, these contracts have absolutely no bearing on the case at hand.



MEMORANDUM DECISION AND ORDER - 16
       In conclusion, the Court will allow both parties to talk about contracts, how one is

(or is not) created in the employment context, and whether one existed between Madison

County and Williams. The Court will not, however, instruct the jury inconsistent with the

law in Idaho, nor will it allow Madison County to introduce two unrelated contracts into

evidence.

   B. Defendants’ Motions in Limine

       In Madison County’s Motion in Limine, it moves to limit witnesses and evidence.

It also moves to exclude revisions to the MCPP, prior MCPP drafts, information

concerning ICRMP, reasons for Williams’ termination, references to other employment

law cases involving Madison County, and Kimber Rick’s testimony. Finally, Madison

County asserts that Williams has listed exhibits that were never previously disclosed. The

Court will examine each issue in turn.

            1.    Limitation on witnesses

       GRANTED.

       Madison County’s first request in its motion in limine seeks an order limiting

Williams’ witnesses to only those whose testimony is relevant to the issue of whether he

had a property right in his employment. Madison County identifies eight witnesses who

testified at the prior trial and argues their testimony is now irrelevant.

       In response, Williams does not specifically address any of the witnesses identified

by Madison County, but states that he has no intention of calling some of them, and

agrees that there should be a limitation on witnesses during this trial—specifically, that

the only witnesses who will be allowed to testify are those who can offer relevant


MEMORANDUM DECISION AND ORDER - 17
testimony on the limited issue of Williams’ property right (or lack thereof) in

employment.

        The Court agrees with the parties. The single issue in this case is whether

Williams had a property right in his employment. Witnesses should focus their testimony

on that sole topic. While it may prove difficult to avoid some references (for context,

background, or otherwise) to other matters, the parties should admonish their witnesses to

not stray from the topic at hand.8

        Each side still has the right to raise objections to witnesses and/or specific

testimony and the Court will rule at that time.

              2.     Limitation on exhibits

        WITHHELD RULING.

        Madison County also asks the Court to exclude all irrelevant exhibits that were

utilized in the prior trial. Again, Williams does not necessarily disagree that irrelevant

exhibits should be excluded in this trial. To that degree, the Court agrees and grants the

motion: only relevant exhibits will be allowed.

        That said, Williams does disagree with Madison County’s summary of which

exhibits actual remain viable and relevant for this retrial. Madison County asserts that

only the proposed joint exhibits 3–18 are relevant and appropriate. Williams disagrees.



8
 Williams notes that other witnesses may be necessary on the issue of front pay (should that become
necessary) and that the Court should not exclude those individuals. The Court’s ruling today addresses the
witness at trial before the jury. Those who will testify on front pay should likewise not opine on mattes
no longer at issue in this case, but those witnesses likely would not have so testified in the first instance.
Again, any relevant objections may be raised if and when appropriate.



MEMORANDUM DECISION AND ORDER - 18
       The Court typically does not weigh in on exhibits pre-trial, but does so during its

final pre-trial conference or during trial. The same is the case here. It is difficult to know

whether an exhibit should be admitted without knowing the foundation, reviewing the

materials in context, and hearing the questions, answers, and objections.

       More importantly, the rulings in this decision itself will answer many—but not

all—of the objections related to exhibits raised by both parties. As the parties parse

through the various rulings herein, the admissibility of the associated exhibits will be

clear. The parties can raise any remaining question the morning of trial during the final

pre-trial conference.

       Furthermore, if either party intends to submit something into evidence during trial

to which the other side has previously objected, the Court will hold a hearing outside the

presence of the jury to consider the issue and how to proceed.

            3.    Exclusion of revisions to the Madison County Personnel Policy

       DENIED.

       As outlined above, the Court finds that this information is relevant, is not clearly a

subsequent remedial measure, and is likely not hearsay—although Madison County is

welcome to renew any specific objections (on foundation, hearsay, relevance, etc.) at

trial. The parties should be prepared to specifically address whether Troy Evans is an

agent of Madison County.

            4.    Exclusion of prior MCPP drafts

       GRANTED.




MEMORANDUM DECISION AND ORDER - 19
       Here, Madison County seeks an order precluding Williams from introducing into

evidence an alleged draft of the MCPP that existed in 1999. Madison County asserts it is

irrelevant and could confuse the jury. The Court agrees.

       As the Court has already noted, a jury must consider “all the circumstances

surrounding the relationship” to determine the type of employment agreement Williams

had with Madison County. This specific MCPP is not necessary to evaluate the

relationship Williams had with Madison County during the time at issue. The information

Williams purportedly seeks from this document (that there was a one-year probationary

period and that after this period an employee could only be fired for-cause) is available

elsewhere—and from more relevant sources: namely, the 2006 MCPP and witness

testimony.

       Williams can certainly testify as to his understanding—from conversations with

others, from his experience, and from the 2006 MCPP itself—that Madison County could

only terminate him for-cause, but the 1999 MCPP is irrelevant to that discussion. Further

complicating things is the fact that the parties dispute whether Madison County ever

actually adopted the 1999 MCPP. This could cause juror confusion. For all of these

reasons, the Court will exclude the 1999 MCPP.

             5.   Exclusion of information concerning ICRMP

       GRANTED.

       In its motion, Madison County requests that the Court preclude Williams from

presenting evidence—or even referencing—training materials or policies from Madison

County’s Insurance Company—Idaho Counties Risk Management Program (“ICRMP”).


MEMORANDUM DECISION AND ORDER - 20
Madison County asserts that Federal Rule of Evidence 411 prohibits a jury from learning

the existence of liability insurance, but furthermore, that the information is irrelevant.

        Williams reiterates that information regarding ICRMP’s policy manuals, one for

“at-will” employees and one used for “for-cause” employees, is relevant not as evidence

of liability insurance, but because it demonstrates that Madison County was

contemplating “changes” to its employment policies and procedures.

        Under Federal Rule of Evidence 411, “Evidence that a person was or was not

insured against liability is not admissible to prove whether the person acted negligently or

otherwise wrongfully. But the court may admit this evidence for another purpose, such as

proving a witness’s bias or prejudice or proving agency, ownership, or control.”

        Because Williams does not seek to introduce this evidence to prove the County

had insurance, it likely does not fall under Rule 411’s preclusion.9 Furthermore, as Rule

411 outlines, this type of evidence is sometimes admissible for other purposes. That said,

Williams does not want to offer this evidence for any of the traditional “other purposes,”

but simply to show the “baseless position [Madison County] has taken on this issue.”

Dkt. 198, at 12.

        Agreements, discussions, trainings, and information exchanged between ICRMP

and Madison County are just that: discussions between an entity and its insurance carrier.




9
  Candidly, the introduction of this evidence would likely alert the jury to the fact that ICRMP was/is
Madison County’s insurance carrier, but that would be a byproduct of its introduction. This gives the
Court some pause, but ultimately it is this evidence’s irrelevant nature that persuades the Court to exclude
it.



MEMORANDUM DECISION AND ORDER - 21
While the ramifications and interpretations of those decision may or may not have

affected Mr. Williams, the parties need not discuss ICRMP’s involvement in this case.

Because the Court finds information concerning ICRMP irrelevant, it excludes it.

            6.    Exclusions of the reasons for Williams’ termination and the biased
                  decision maker

       GRANTED in PART; DENIED in PART.

       In its next motion, Madison County argues that Williams should not be allowed to

discuss the reasons behind his termination or his requests for another decision maker at

his disciplinary hearing. Madison County asserts that, considering the narrow scope of

this trial, the information is not only irrelevant, but were the jury to get bits and pieces of

the backstory or previous trial, it could lead to confusion and/or prejudice. For his part,

Williams contends that the discussions he had with others helped inform his

understanding of the process and the parameters of his employment and subsequent

departure. He claims that he should be allowed to discuss his concerns regarding Sheriff

Klingler.

       The Court agrees that discussions with others may or may not have helped inform

Williams of the scope and terms of his employment and may be relevant to a jury’s

determination of “all the circumstances surrounding the relationship.” However,

Williams’ claim that Sheriff Klinger was a biased decision-maker is irrelevant. That issue

was already decided and was not remanded for trial. There is no need to discuss that and

doing so could confuse the jury and/or prejudice Madison County. Williams can testify

regarding his discussions with others regarding his due process rights, a hearing with an



MEMORANDUM DECISION AND ORDER - 22
impartial decision maker, and how those discussions shaped his understanding of what

was happening, but he need not go into details about why he was actually terminated or

Sheriff Klingler’s role as the biased decision maker in his case.

            7.    Other employment law cases involving Madison County

       GRANTED in PART; DENIED in PART.

       Here, Madison County seeks an order prohibiting Williams from referencing other

employment law cases involving Madison County. The Court has recently ruled on this

issue. See Fuller v. Dep’t of Corr., No. 1:13-CV-00035-DCN, 2019 WL 332395, at *4

(D. Idaho Jan. 25, 2019) (“this evidence (of a similar civil case) is only tangentially

related to the current facts and circumstances and would unduly prejudice the jury.”).

       As in Fuller, while the substance of the other civil cases against Madison County

is related to the present action, each and every case is so fact intensive that alerting a jury

to these other cases could prejudice Defendants. In short, referencing other employment

cases involving Madison County is outside the scope of this retrial and will not be

allowed.

       That said, this information may be admissible as impeachment evidence. As

Williams points out, the other cases are matters of public record and the testimony of

those witnesses was presented under oath. It would be disingenuous for Madison

County’s witnesses to take a position in this case that directly contradicts sworn

testimony already given—barring unique factual circumstances or an accompanying

explanation. The Court, however, cannot rule on the impeachment issue at this time.




MEMORANDUM DECISION AND ORDER - 23
Before Williams intends to introduce any such evidence for impeachment purposes, he

must alert the Court and the matter will be taken up outside the presence of the jury.

            8.    Exclusion of Kimber Rick’s testimony

       GRANTED.

       Kimber Ricks was a Madison County Commissioner during the relevant time

period in this matter. Ricks testified at the previous trial; however, he has since passed

away. Madison County asserts that Williams should not be able to introduce his prior

testimony into the record as it is neither relevant nor probative and it could be prejudicial.

       The Court does not know exactly what either party may or may not want read into

the record; however, the Court has reviewed the entirety of Ricks’ testimony in the prior

case and much of that testimony deals with Williams’ right to an unbiased decision

maker—a topic the Court has specifically precluded from this retrial—and the due

process hearings near the end of Williams’ employment. Madison County opines that

Williams may want the following exchange between counsel for Plaintiff and Ricks from

the prior trial admitted into evidence:

       Q.     Now you understand through this litigation that there—that Travis
              Williams has a protected property interest in the employment that he had
              with Madison County.

       A.     I understand—

       …

       Q.     And as a result of that, there are certain protections that have to be in place
              for purposes of protecting that right of Mr. Williams, correct?

       A.     I—if you say so I’m sure it is correct.



MEMORANDUM DECISION AND ORDER - 24
See Trial Transcript, Dkt. 146, at 193. Williams does not specifically say what he wants

read into the record, but responds to this specific portion of testimony by saying that it is

relevant and binding on the County and it is only prejudicial because Ricks “admitted

Williams had a property interested in his employment.” Dkt. 198, at 13. The Court

disagrees.

        Ricks started to answer the question asked with “I understand” but was interrupted

by an objection. While “I understand” could very well have been all Ricks wanted to say

(i.e. he was in agreement with the statement just asked of him); it could have also been a

partial response. Furthermore, “if you say so I’m sure it is correct” is not as persuasive as

Williams wants it to be. “If you say so” is little more than acquiesces to the statement, not

affirmative agreement or understanding. There is simply too much potential confusion

surrounding this short exchange—which was only a precursor for the broader line of

questioning about due process hearings and decision makers—for its limited probative

value. In fact, similar testimony is available from other witnesses.10

        Because the bulk of Ricks’ testimony is related to an issue not before the jury, the

testimony in the record is unclear, and Ricks is unavailable to testify and/or clarify, the

Court will not allow Ricks’ prior testimony to be read to the jury in this case.

              9.    Evidence not disclosed



10
  The “admission” here is not unique to Ricks. Other parties have explained, or eluded to, their
understanding that following the Introductory Period of employment (which was at-will), an employee
could only be fired for-cause. Both sides will have a fair opportunity to flesh this out with other
witnesses, but because the same cannot be said for Ricks, the Court will not allow his limited and vague
testimony to come in at trial.



MEMORANDUM DECISION AND ORDER - 25
       WITHHELD RULING.

       Finally, Madison County asserts that Williams has listed several exhibits that were

never previously disclosed—specifically information related to Williams’ wage and

benefit information. Williams claims to have “no idea what the objection is” and that he

has produced, and supplemented, all appropriate information.

       In light of the opposing representations, the Court is not prepared to rule on this

motion at this time. At trial, with more information and explanation, it will do so. That

said, it goes without saying that information not properly disclosed is inadmissible at

trial—absent substantial justification. Fed. R. Civ. P. 37(c)(1).

                                        V. ORDER

The Court HEREBY ORDERS:

   1. Williams’ Motion in Limine (Dkt. 186) is GRANTED in PART and DENIED in

       PART as outlined above.

   2. Madison County’s Motion in Limine (Dkt. 187) is GRANTED in PART and

       DENIED in PART as outlined above.


                                                  DATED: August 23, 2019


                                                  _________________________
                                                  David C. Nye
                                                  Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 26
